Citation Nr: 0911944	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome of the cervical spine, currently rated as 20 
percent disabling.

2.  Entitlement to service connection for a chronic low back 
disorder.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for degenerative joint 
disease of unspecified joints.

5.  Entitlement to service connection for chronic residual 
disability stemming from the surgical removal in service of a 
benign lesion on the right testicle.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
December 1964, and from February 1976 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran and his spouse provided testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ) in March 
2005.  A transcript of this hearing has been associated with 
the Veteran's VA claims folder.

In December 2005, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.  However, for the reasons 
addressed below, the Board finds that additional development 
is still required in this case.  Accordingly, the other 
issues will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


REMAND

Initially, the record reflects that after this case was 
certified and transferred to the Board following the most 
recent Supplemental Statement of the Case (SSOC) in September 
2008, a new VA Form 9 (Appeal to the Board) was submitted by 
the Veteran, dated in November 2008.  Among other things, the 
Veteran checked the box to indicate he desired a Board 
hearing at the local office (i.e., a Travel Board hearing).  
However, as noted in the Introduction, the Veteran has 
already had a hearing in conjunction with this appeal before 
the undersigned VLJ.  Moreover, in conjunction with this VA 
Form 9, he submitted another statement indicating he wanted 
the Board to proceed with adjudication of his appeal.  Thus, 
it is not clear whether he desires a new hearing in this 
case.  Consequently, clarification must be obtained from the 
Veteran regarding his desire for a new hearing.  Since Travel 
Board hearings are scheduled by the RO (See 38 C.F.R. §§ 
20.700, 20.704(a)) and other development is required in this 
case, the Board concludes that such clarification should be 
obtained while on remand.

If the Veteran does desire a new Board hearing, he should be 
aware that under VA regulations, a claimant is entitled to 
have final determination of his or her claim made by the 
Board member who conducted a hearing.  38 C.F.R. § 20.707.  
As such, the undersigned VLJ must participate in any final 
decision on this appeal.

Regarding the other development in this case, the Board 
observes that its December 2005 remand directed that the 
Veteran be accorded a new VA examination which covered all 
relevant rating criteria for intervertebral disc syndrome of 
the cervical spine (including the frequency of incapacitating 
episodes requiring bed rest prescribed by a physician, range 
of motion studies, and any objective neurologic abnormalities 
associated with the cervical intervertebral disc syndrome).  
Although the Veteran was accorded new VA medical examinations 
in September 2006 and April 2008 which included range of 
motion and neurologic findings, there were no findings 
regarding the frequency of incapacitating episodes as 
required by the Board's remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a remand by ... the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by ... the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In view of the foregoing, the Board concludes 
that the cervical spine claim must again be remanded in order 
for the Veteran to provide an examination in accord with the 
prior remand directives.

In addition to the foregoing, the Board observes that the 
Court recently issued a decision in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding the 
information that must be provided to a claimant in the 
context of an increased rating claim.  As a remand is already 
required in the instant case, the Board finds that the 
veteran should be sent additional notification regarding the 
cervical spine increased rating claim that is consistent with 
the Court's guidelines as outlined in Vazquez-Flores. 

With respect to the low back and right testicle claims, the 
Board observes that the Veteran was treated for such problems 
while on active duty.  Specifically, he submitted records 
indicating he was treated for a back injury in July 1982.  
Additional records dated in July 1984 note complaints of 
recurrent low back pain, and indicate it was associated with 
his cervical spine disorder.  Further, he underwent a biopsy 
for a growth on his right testicle in 1978, and the records 
dated in 1979 and November 1984 show further complaints 
regarding the testicle, including complaints of pain.  The 
Veteran maintains he continues to experience problems due to 
these in-service conditions.  However, no VA medical 
examination was accorded to the Veteran to address either 
condition.  The Court had indicated that in such 
circumstances the Board must obtain a medical opinion that 
provides some non-speculative determination as to the degree 
of likelihood that a disability was caused by an in-service 
disease or incident.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Charles v. Principi, 16 Vet. App. 370 
(2002); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  Consequently, the Board concludes that a 
remand is required to accord the Veteran such an examination.

Regarding the claim of service connection for depression, the 
Veteran has contended that the condition is secondary to his 
service-connected cervical spine disorder.  Under section 
3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  However, no VA examination has been accorded to 
the veteran to address his claim of secondary service 
connection.  Thus, the Board concludes that a remand is 
required for this examination as well.  Moreover, as 
discussed above, his July 1984 service treatment record 
suggests he may experience recurrent low back pain secondary 
to the cervical spine disorder.  As such, it further supports 
a remand regarding that claim.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the appeal is REMANDED for the following:

1.  Please provide the veteran with 
adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification regarding the 
cervical spine increased rating claim as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his degenerative 
joint disease, cervical spine disorder, 
low back disorder, depression, and right 
testicle since April 2008.  After 
securing any necessary release, obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected 
cervical spine disorder.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.

The examiner must also explicitly 
identify the frequency of incapacitating 
episodes requiring bed rest prescribed by 
a physician.  Examination findings should 
be provided which correspond to the 
pertinent rating criteria.

4.  The Veteran should be afforded 
examination to evaluate the current 
nature and etiology of his claimed 
disabilities of the low back and right 
testicle.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current disability of the right 
testicle or low back that is causally 
related to active service.

If the examiner determines that the 
current low back disorder is not causally 
related to active service, an opinion 
must be expressed as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the current low 
back disorder was caused by or aggravated 
by the service-connected cervical spine 
disorder.  By aggravation the Board means 
a permanent increase in the severity of 
the underlying disability beyond its 
natural progression.  If the examiner 
determines that the low back disorder was 
aggravated by the service-connected 
cervical spine disorder, the examiner 
should identify the level of disability 
caused by the cervical spine, to the 
extent possible.

5.  The Veteran should also be accorded a 
VA psychiatric examination to evaluate 
the current nature and etiology of his 
depression.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's current acquired 
psychiatric disorder was caused by or 
aggravated by the service-connected 
cervical spine disorder.  By aggravation 
the Board means a permanent increase in 
the severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the acquired 
psychiatric disorder was aggravated by 
the service-connected cervical spine 
disorder, the examiner should identify 
the level of disability caused by the 
cervical spine, to the extent possible.

6.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in September 2008, and provides an 
opportunity to respond.  

8.  Please request clarification from the 
Veteran as to whether he desires a new 
Board hearing in conjunction with this 
appeal.  If he indicates that he still 
desires a new Travel Board hearing, or a 
videoconference hearing, please schedule 
such a hearing.

The case should then be returned to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

